Mr. Presiding Justice Kilby delivered the opinion of the court. This is a writ of error to review a proceeding against a physiotherapist for violating the Medical Practice Act. Ill. Rev. Stat. 1951, chap. 91, pars. l-16x [Jones Ill. Stats. Ann. 79.01-79.40]. A jury found defendant guilty of violating section 24 of the Act (par. 16i) [Jones Ill. Stats. Ann. 79.25] by diagnosing and treating ‘ ‘ supposed ailments ’ ’ and using the title " Doctor. ’ ’ The jury fixed a total punishment at $1,500 fine and 15 days in the county jail. The record before us contains no judgment rendered by the court. There is no appeal from a verdict. Since there is no appealable judgment shown by the record, there is no jurisdiction in this court to review the proceedings. The writ of error is therefore dismissed. Writ of error dismissed. Lews and Feinberg, JJ., concur.